DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 are presented for examination.
Claims 1-20, 41-140 have been canceled.
Claims 21-40 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 21-40 recite the limitation “…at least one pedestrian…”, “…the pedestrian…” The Examiner suggests deleting “the pedestrian” and inserting “the at least one pedestrian” to be consistent with the claimed terminologies, thereby, avoiding confusion. Appropriate correction is required. 
Claim 39 recites the limitation “An autonomous vehicle”, the vehicle” The Examiner suggests deleting “the vehicle” and inserting “the autonomous vehicle” to be consistent with the terminologies, thereby, avoiding confusion. Appropriate correction is required. 
          Claim 39 recites the limitation “the host vehicle” The Examiner suggests deleting the term to be consistent with the claimed terminologies, thereby, avoiding indefiniteness, confusion, and vagueness. Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-60 of co-pending Application No. 16/821,840. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims 21-40 are broader than the claims 41-60 of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wan et al. (US Pub. No.: 2018/0082587 A1: hereinafter “Wan”).

Consider claim 21:
                     Wan teaches a navigation system for a host vehicle (e.g., “…A method for external vehicle communication may include determining a vehicular path for a vehicle and an extra-vehicular path for an extra-vehicular object external to the vehicle…vehicular state data including an object velocity and an object orientation of the extra-vehicular object…”), the navigation system comprising: at least one processing device (e.g., “…The sensor 124 may generate sensor data by detecting the presence, state, or condition of a portion…a controller apparatus 122 that may incorporate or be associated with a sensor 124…”) programmed to: receive (e.g., “The sensor 124 may generate sensor data by detecting the presence, state, or condition…”, therefore, receiving), from a camera, a plurality of images representative of an environment of the host vehicle (e.g., “…the sensor 124 may include sensors such as…a still image camera, a video camera, an infrared sensor, a light detection and ranging (LIDAR) system…”, or the visual cues); analyze (e.g., “…permit the passage of a pedestrian 330 who has been detected by sensors associated with the vehicle 320…”, therefore, analyzing) the plurality of images (e.g., “…the sensor 124…a still image camera, a video camera…”) to identify at least one pedestrian in the environment of the host vehicle (e.g., “…permit the passage of a pedestrian 330 who has been detected by sensors associated with the vehicle 320…”); cause (e.g., “…permit the passage of a pedestrian 330…Based on the sensors detecting both the pedestrian 330 and a vehicle 340…”, therefore, causing) at least one adjustment of a navigational system (e.g., stopping the vehicle to let the pedestrians pass, or moving forward based on the feedback from the pedestrians) of the host vehicle to signal to the pedestrian a navigational intent of the host vehicle (e.g., “…permit the passage of a pedestrian 330…Based on the sensors detecting both the pedestrian 330 and a vehicle 340, the controller apparatus 322 may determine that a pedestrian path 350 and a vehicle path 352 intersect and that the vehicle 340 may intercept the pedestrian 330 within, for example, four seconds…”); analyze (e.g., “…in response to the controller apparatus 122 detecting an extra-vehicular response by the extra-vehicular object to the external communication, the Yes branch is taken to operation 812…”, therefore, analyzing) the plurality of images to detect a potential reaction of the pedestrian to the at least one adjustment of the navigational system of the host vehicle (e.g., “…the extra-vehicular response may include a change in the extra-vehicular object's orientation or the extra-vehicular object's velocity that modifies the extra-vehicular path to avoid intercepting the vehicular path…”); (e.g., stopping or moving forward based on the gestures from the pedestrians, therefore, determining) a navigational action for the host vehicle based on a detected potential reaction of the pedestrian (e.g., “…after providing an external communication that the vehicle 120 intends to move forward and responsive to detecting that an extra-vehicular object such as a pedestrian has stopped at an intersection and is providing feedback in the form of a hand gesture to indicate that the vehicle 120 should move forward.…”); and cause (e.g., “…permit the passage of a pedestrian 330…Based on the sensors detecting both the pedestrian 330 and a vehicle 340…”, therefore, causing) at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (See Wan, e.g., “…after providing an external communication that the vehicle 120 intends to move forward and responsive to detecting that an extra-vehicular object such as a pedestrian has stopped at an intersection and is providing feedback in the form of a hand gesture to indicate that the vehicle 120 should move forward.…”, or stopping to let the pedestrians pass of Abstract, ¶ [0024], ¶ [0034]-¶ [0035], ¶ [0040], ¶ [0060], ¶ [0078]-¶ [0080], and Figs. 1, 3, 8 elements 100-142, 300-352, steps 802-812). 

          Consider claim 22:
                     Wan teaches everything claimed as implemented above in the rejection of claim 21. In addition, Wan teaches wherein the at least one adjustment of the navigational system of the host vehicle includes an application of brakes of the host (e.g., stopping the vehicle to let the pedestrians pass, or moving forward based on the feedback from the pedestrians). 

         Consider claim 23:
                     Wan teaches everything claimed as implemented above in the rejection of claim 22. In addition, Wan teaches wherein the at least one adjustment further includes a subsequent application of an accelerator of the host vehicle to signal an intent of the host vehicle to pass by the pedestrian (e.g., “…after providing an external communication that the vehicle 120 intends to move forward…”).

          Consider claim 24:
                     Wan teaches everything claimed as implemented above in the rejection of claim 22. In addition, Wan teaches wherein the detected reaction of the pedestrian is ceasing movement (e.g., “…after providing an external communication that the vehicle 120 intends to move forward and responsive to detecting that an extra-vehicular object such as a pedestrian has stopped at an intersection and is providing feedback in the form of a hand gesture to indicate that the vehicle 120 should move forward.…”). 

          Consider claim 25:
                     Wan teaches everything claimed as implemented above in the rejection of claim 22. In addition, Wan teaches wherein the determined navigational action includes navigation of the host vehicle past the pedestrian (e.g., “…after providing an external communication that the vehicle 120 intends to move forward…providing feedback in the form of a hand gesture to indicate that the vehicle 120 should move forward.…”). 

          Consider claim 26:
                     Wan teaches everything claimed as implemented above in the rejection of claim 21. In addition, Wan teaches wherein the at least one adjustment of the navigational system of the host vehicle includes changing a speed of the host vehicle (e.g., stopping the vehicle to let the pedestrians pass, or moving forward based on the feedback from the pedestrians).

          Consider claim 27:
                     Wan teaches everything claimed as implemented above in the rejection of claim 21. In addition, Wan teaches wherein the at least one adjustment of the navigational system of the host vehicle includes slowing the host vehicle (e.g., stopping the vehicle to let the pedestrians pass).

          Consider claim 28:
                     Wan teaches everything claimed as implemented above in the rejection of claim 27. In addition, Wan teaches wherein slowing the host vehicle signals an intent of the host vehicle to give way to the pedestrian (e.g., “…permit the passage of a pedestrian 330…Based on the sensors detecting both the pedestrian 330 and a vehicle 340, the controller apparatus 322 may determine that a pedestrian path 350 and a vehicle path 352 intersect and that the vehicle 340 may intercept the pedestrian 330 within, for example, four seconds…”). 

          Consider claim 29:
                     Wan teaches everything claimed as implemented above in the rejection of claim 27. In addition, Wan teaches wherein the detected reaction of the pedestrian includes a detected movement of the pedestrian (e.g., “…permit the passage of a pedestrian 330…Based on the sensors detecting both the pedestrian 330 and a vehicle 340, the controller apparatus 322 may determine that a pedestrian path 350 and a vehicle path 352 intersect and that the vehicle 340 may intercept the pedestrian 330 within, for example, four seconds…”). 

          Consider claim 30:
                     Wan teaches everything claimed as implemented above in the rejection of claim 27. In addition, Wan teaches wherein the determined navigational action of the host vehicle includes stopping the host vehicle (e.g., “…permit the passage of a pedestrian 330…”). 

         Consider claim 31:
                     Wan teaches everything claimed as implemented above in the rejection of claim 21. In addition, Wan teaches wherein the at least one adjustment of the navigational system of the host vehicle includes issuing a visual alert to the pedestrian (e.g., “…The controller apparatus 622 may also generate an external communication in the form of a visual communication such as flashing lights or displaying a message, on a display component…” of ¶ [0044], ¶ [0079]-¶ [0080]). 

         Consider claim 32:
                     Wan teaches everything claimed as implemented above in the rejection of claim 31. In addition, Wan teaches wherein the visual alert includes a light flash (e.g., “…The controller apparatus 622 may also generate an external communication in the form of a visual communication such as flashing lights or displaying a message, on a display component…”). 

          Consider claim 33:
                     Wan teaches everything claimed as implemented above in the rejection of claim 31. In addition, Wan teaches wherein the visual alert includes information provided to a display visible to the pedestrian (e.g., “…The controller apparatus 622 may also generate an external communication in the form of a visual communication such as flashing lights or displaying a message, on a display component…”). 

          Consider claim 34:
                     Wan teaches everything claimed as implemented above in the rejection of claim 21. In addition, Wan teaches wherein the at least one adjustment of the navigational system of the host vehicle includes issuing an audible alert to the (e.g., “…audio cue context data corresponding to audio output such as sound.…” of ¶ [0044], ¶ [0075], ¶ [0101]). 

          Consider claim 35:
                     Wan teaches everything claimed as implemented above in the rejection of claim 21. In addition, Wan teaches wherein the potential detected reaction of the pedestrian includes the pedestrian ceasing movement (e.g., “…permit the passage of a pedestrian 330…”, stopping the vehicle to let the pedestrians pass, or moving forward based on the feedback from the pedestrians). 

          Consider claim 36:
                     Wan teaches everything claimed as implemented above in the rejection of claim 21. In addition, Wan teaches wherein the potential detected reaction of the pedestrian includes the pedestrian commencing movement (e.g., “…permit the passage of a pedestrian 330…”, stopping the vehicle to let the pedestrians pass, or moving forward based on the feedback from the pedestrians).

          Consider claim 37:
                     Wan teaches everything claimed as implemented above in the rejection of claim 21. In addition, Wan teaches wherein the potential detected reaction of the pedestrian includes at least one change in movement of the pedestrian (e.g., “…the extra-vehicular response may include a change in the extra-vehicular object's orientation or the extra-vehicular object's velocity that modifies the extra-vehicular path to avoid intercepting the vehicular path…”). 

          Consider claim 38:
                    Wan teaches everything claimed as implemented above in the rejection of claim 21. In addition, Wan teaches wherein the navigational actuator includes at least one of a steering mechanism, a brake, or an accelerator (e.g., “…permit the passage of a pedestrian 330…”, stopping the vehicle to let the pedestrians pass, or moving forward based on the feedback from the pedestrians). 

         Consider claim 39:
                    Wan teaches everything claimed in claim 39. Further, the claim is analyzed, and thus rejected with respect to the reasons, and analysis as implemented in the rejection of claim 21.

         Consider claim 40:
                    Wan teaches everything claimed in claim 40. Further, the claim is analyzed, and thus rejected with respect to the reasons, and analysis as implemented in the rejection of claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE at el. (US Pub. No.: 2011/0196569 A1) teaches “A collision avoidance system and method creates 3D models of objects by collecting character data of the objects, and controls a camera of a vehicle to capture an image in front of the vehicle. The system determines whether an object is detected in front of the vehicle by comparing the image with each of the 3D models, analyzes a distance between the camera and the object according to the image, and determines whether the distance is less than a safety distance. The system controls the warning device to alarm when the distance is less than the safety distance, and automatically controls the brake system to reduce a speed of the vehicle if the vehicle is not decelerating.”

          Edo-Ros (US Pub. No.: 2016/0075332 A1) teaches “A collision avoidance system of a vehicle includes a sensor configured to be disposed at a vehicle for sensing exterior and forwardly of the vehicle. A processor is operable to process sensor data captured by the sensor to determine the presence of a pedestrian ahead of the vehicle and at or moving towards a path of travel of the vehicle. The processor determines a time to collision based on a determined distance to the pedestrian and determined speed of the pedestrian and speed of the vehicle. The collision avoidance system is operable to generate an alert to the driver of the vehicle at a threshold time before the determined collision with the pedestrian. Responsive to a parameter, the collision avoidance system adjusts the threshold time to generate the alert at an earlier time.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.